Citation Nr: 0012753	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an increased rating for residuals of L1 
fracture with lumbar muscle strain, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for left knee 
meniscectomy residuals, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

These matters come to the Board of Veterans' Appeal (Board) 
on appeal from a May 1996 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO).

The Board points out that the RO, during the pendency of the 
issues currently on appeal, and as shown as part of a rating 
decision dated in October 1999, granted a separate rating for 
traumatic arthritis of the left knee, and, in so doing, 
assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  

The Board also notes out that the veteran failed to appear 
for a hearing scheduled to have been conducted by a member of 
the Board at the RO in January 2000.


REMAND

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This duty to assist includes obtaining thorough and 
contemporaneous medical examinations, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
examination should take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The above-mentioned duty to 
assist also involves advising the veteran to submit pertinent 
private medical records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).

Regarding the veteran's claim for an increased rating for his 
service-connected low back disability, as described as part 
of the RO's May 1996 rating decision as "fracture of L1 with 
lumbar muscle strain," he claims that his condition causes 
him to experience numbness in the legs.  He also claims that 
his back disorder causes him to experience pain and that, in 
addition, he has arthritis in his back.  See VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in October 1997.  

The veteran's back disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5292 of VA's Schedule 
for Rating Disabilities (Schedule).  See October 1999 RO 
rating decision.  See also 38 C.F.R. § 4.71a (1999).  It is 
noted that this disability has formerly been rated by VA 
under Diagnostic Codes 5285 and 5295.  Id.  

The report of a June 1997 VA spine examination showed a 
diagnosis of L1 compression fracture.  The report noted that 
X-rays taken of the veteran's spine in September 1995 showed 
an old compression of L1, with the remainder of the spine 
described as normal.  X-rays taken in conjunction with the 
examination showed compression of L1; and hypertrophic 
spurring of the anterior aspects of T11, T12, and L1.  
Retrolisthesis of L1 was also shown.  The remainder of the 
disc spaces were reported to appear to be within normal 
limits.  The veteran informed the examiner that he has 
chronic low back stiffness as well as pain, especially with 
bending or rotation.  He denied any dermatomal radicular 
symptoms, but noted that with prolonged lying he experiences 
a stocking type numbness of the entire left lower extremity 
to the hip region.  

As noted above, as part of the veteran's October 1997 VA Form 
9, the veteran indicated that he experienced numbness in the 
area of his back.  In addition, he complained of similar 
symptomatology on recent examination.  As such, the Board is 
of the opinion that the veteran should be afforded 
contemporaneous medical examinations, to be conducted by the 
appropriate specialists, in order to determine the current 
level of the veteran's low back disability.  See Peters, 
supra.  

Concerning his service-connected left knee disability, as 
described as part of the RO's May 1996 rating decision as 
"left knee meniscectomy," the veteran asserts that his 
condition causes him to experience medial region pain and 
chronic intermittent popping.  He adds that he has trouble 
squatting due to pain and weakness.  See VA joints 
examination report, dated in June 1997.  He also claims that 
an increased rating is warranted "due to 2 more operations 
and chronic arthritis."  See VA Form 9, dated in October 
1997.  

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5257 of VA's Schedule.  See May 1996 RO rating decision.  
See also 38 C.F.R. § 4.71a (1999).  It is noted that, as 
indicated in the INTRODUCTION portion, supra, the RO, in 
October 1999, granted a separate rating for traumatic 
arthritis of the left knee.  

A June 1997 VA joints examination showed a diagnosis of 
internal derangement of the "right" knee requiring medial 
meniscectomy and ACL [anterior cruciate ligament] repair, 
with repeat surgery in 1981, and ligament surgery performed 
in 1984.  The report noted that records associated with these 
cited surgeries were not of record.  The Board points out 
that based upon a review of the record, to include the 
history presented by the veteran during the course of the 
June 1997 examination, the reference to a "right" knee 
disorder was an error.  X-rays taken of the veteran's left 
knee in June 1997 showed a diagnosis of moderately severe 
degenerative changes.  

The Board notes that, in assigning a disability evaluation, 
VA must consider the effects of the disability upon ordinary 
use, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1999).  
Accordingly, since the veteran has indicated that he 
experiences numbness of the low back and also has claimed to 
have had "2 more operations" for his left knee, thorough 
and contemporaneous medical examinations should also be 
conducted so that an assessment as to the current severity 
and etiology of the veteran's back and left knee disorders 
may be obtained.  Littke, supra.  In addition, as it is not 
clear from the record as to whether the medical records 
associated with the additional knee surgeries noted by the 
veteran as part of his October 1997 substantive appeal are 
currently of record, an attempt to verify this matter should 
be made.  

The appellant is hereby notified of 38 C.F.R. § 3.655 (1999) 
which requires the dismissal of a claim for an increased 
rating where the appellant fails to report for a scheduled 
examination deemed to be necessary by VA.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back and left knee 
disabilities that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Specifically, 
the veteran should be asked to clarify 
which 2 knee surgeries he was referring 
to as part of his October 1997 VA Form 9.  
An attempt to obtain all medical records 
associated with these procedures should 
be undertaken by the RO.  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment, to include treatment records 
from the VA Medical Center in Nashville, 
Tennessee from March 1997 to the present, 
have been obtained for review.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected low back disability.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  The veteran's low back 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the 
lumbosacral spine.  Additionally, the 
examiner should be requested to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The veteran should be scheduled for a 
VA neurologic examination to determine 
the nature and severity of his service-
connected low back disability.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  Any tests or 
studies deemed necessary by the examiner 
should be accomplished at this time.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased discs, with little intermittent 
relief, are shown to be manifested.  

5.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected left knee disability.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  The veteran's left knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rational for any opinion 
expressed should be included in the 
examination report.

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination findings do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for increased 
ratings.  In so doing, the RO should 
consider and apply DeLuca, supra; and 38 
C.F.R. §§ 4.40, 4.45 (1999).  If any of 
the benefits sought remain denied, a 
supplemental statement of the case (SSOC) 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



